Citation Nr: 1114458	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-38 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a lumbar spine disability, to include ankylosing spondylitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Army from September 1987 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case alleges that he developed a left knee disability and a disorder of the low back, to include ankylosing spondylitis in the lumbar spine, as a result of his military service.  Specifically, he alleges that he experienced several in-service falls which caused him to develop chronic conditions in the low back and left knee.  

The service treatment records reflect that the Veteran experienced a motor vehicle accident prior to service in June 1987; however, he was asymptomatic at the time of his enlistment physical examination a month later.  The diagnosis of the pre-service injury was an acute episode of cervical strain, with no low back pathology noted at service entry.  Following enlistment, the Veteran had complaints of back pain during basic training, and he reported to the Army medical staff that he had a "strain" in a motor vehicle accident which had resolved.  As the Veteran had low back pain, he was sent to radiology and an October 1987 X-ray report did not find any abnormal pathology in the lumbar spine.  Subsequent to this, there is documentation of a fall from a five-ton truck in February 1989, with complaints of hip, buttock, and foot pain.  Also, there was apparently an additional motor vehicle accident in 1991, as a medical report from August of that year noted the occurrence of such trauma occurring in the previous six months.  Regarding the left knee, there is nothing specific in the service treatment records documenting treatment for an injury; however, as noted, there are two documented in-service traumas (1989 truck fall and 1991 motor vehicle accident), with some left lower extremity complaints noted at the time of the fall.  

The Veteran contends that the service treatment records are not complete, and that portions of his records, from his service in theater during Operation Desert Shield/Storm, have not been associated with the claims file.  The Veteran's DD Form 214 indicates service in Southwest Asia from September 1990 to April 1991.  In light of this, an effort must be made to attempt to locate any additional service treatment records which might potentially document treatment for knee and back problems while the Veteran was deployed overseas.  

Additionally, the Board notes that even without any additional service treatment records, there is evidence of trauma occurring in 1989 with a fall from a truck and in 1991 with a motor vehicle accident.  There are complaints of back pain in service, and though there are no specific reports of knee pain, there were problems noted in both lower extremities while the Veteran was on active duty.  Following service, ankylosing spondylitis and arthritis of the knee have been diagnosed.  An examination addressing a possible in-service onset should be provided.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The RO denied the claim for service connection for a low back injury by concluding that the Veteran's ankylosing spondylitis was congenital in nature, and thus incapable of service connection.  The Veteran did not have this condition diagnosed in service, with X-rays reporting no abnormal pathology in the spine during active duty.  Nonetheless, the Veteran had complaints of back pain in service, which may or may not be early manifestations of the low back disability picture.  Thus, when examining the Veteran, it should be determined if the Veteran's low back disability is of a congenital nature, and if so, if it in anyway contributed to a superimposed back disability during the period of the Veteran's active duty.  


Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  In this regard, attempts must be made with the appropriate service department agency to secure service treatment records from the Veteran's service in theater during Operation Desert Shield/Desert Storm.  Should the records be found, they must be attached to the claims file.  If, after an exhaustive search, the records cannot be located, a notation must be made in the record.  

2.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of current left knee and low back disorders.  The examiner is asked if it is at least as likely as not (50 percent or greater probability) that a current knee disability and low back disability, to include arthritis and ankylosing spondylitis, had origins in active duty, to include from a documented fall from a truck in 1989 and a motor vehicle accident in 1991.  A rationale should accompany any conclusions reached.  With regard to ankylosing spondylitis, the examiner should determine whether such a condition is congenital in nature, and if so, if there was any superimposed disability incurred in service.  

3.  After the development requested above has been completed to the extent possible, re-adjudicate the Veteran's claims.  If the resolution remains less than fully favorable, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond prior to dispatch to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


